10DETAILED ACTION
This action is in reply to the submission filed on 11/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 9 and 20 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 4/5/2019.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons of Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  No prior art or non-patent literature has been found that matches the functions and formula of calculating quantify change for locations, determining scaling factors, and determining the optimizing scaling factor as seen in claimed formulas in claims 4-6 and 12-15, and the amended independent claims.  Rangarajan, in ¶¶0050, 0066 and 0077, teaches a formula for redistribution of goods, scaling the distribution and optimizing said distribution, but arrives at its solution in a different manner than the present Application.  A multi-category emergency goods distribution model and its algorithm, by Chang, discloses 
Regarding 101, the limitations concerning simultaneous and interdependent resolution of quantity changes and redistribution costs using scaling factors as seen in the claims are meaningful in that, when viewed alongside limitations transmit each transfer instruction over a network to a computing device associated with a physical location indicated in the transfer instruction to cause the computing device to print a pick/pack list of the item with the transfer quantities scaled by the one scaling factor and to print a shipping label to effect the transfer between physical locations as seen in claim 1 and generate transfer instructions to perform the redistribution of the item in memory, using the processor to scale by the one scaling factor transfer quantities retrieved from the redistribution in memory as seen in claim 20, and the claims as a whole, they provide significantly more than the judicial exception. The judicial exception has been performed with additional limitations that are practical in application by their implementation being necessarily rooted in computer technology and unconventional in the area of inventory management.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629